Citation Nr: 1737717	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  07-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right knee strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated in September 2005 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the September 2005 rating decision, the RO granted an increased rating of 10 percent disability evaluation for service connected residuals of right knee strain.  

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims file.

When this matter was before the Board in December 2012, the Board denied a higher rating for residuals of limitation of flexion of the right knee, assigned a separate 10 percent rating for right knee instability.  The Veteran appealed the Board's December 2012 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2014 order granted the parties' joint motions for remand (JMR), vacating the Board's December 2012 decision and remanding the claim for compliance with the terms of the JMR.  The Board's December 2012 grant of a separate 10 percent rating for right knee instability was not disturbed.  

In September 2014, the Board remanded this matter for a VA examination in compliance with the Court's April 2014 order granting the parties' JMR.

In January 2013, the Veteran filed a claim to reopen his claim for service connection for depression as secondary to his service-connected right knee disability, but this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's right knee strain, VA examinations were provided in September 2014 and November 2015.  However, the examinations did not include range of motion testing for active motion, passive motion, weight-bearing and nonweight-bearing on both the right and left knees.  Accordingly, a new VA examination is warranted.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his right knee strain.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file. 

2.  After obtaining any outstanding treatment records regarding the Veteran's right knee strain, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing for the left and right knees.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

